Citation Nr: 0828965	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-06 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a left leg 
disability, to include neuropathy of the left lower 
extremity, claimed as secondary to service connected 
herniated nucleus pulposus L4, post-operative with 
osteoarthritis.

2.	Entitlement to service connection for a right leg 
disability, to include neuropathy of the right lower 
extremity, claimed as secondary to service connected 
herniated nucleus pulposus L4, post-operative with 
osteoarthritis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied service connection for a left leg and right leg 
condition, claimed as secondary to the veteran's service 
connected herniated nucleus pulposus L4, post-operative with 
osteoarthritis.  At this time, the RO also granted service 
connection for a scar of the lumbar spine, assessing it at 
zero percent, and continued the veteran's 40 percent 
evaluation for his herniated nucleus pulposus L4, post-
operative with osteoarthritis.  The RO issued a notice of the 
decision in October 2006, and the veteran timely filed a 
Notice of Disagreement (NOD) as to the denial of service 
connection for the bilateral leg disorder in November 2006.  
Subsequently, in February 2007 the RO provided a Statement of 
the Case (SOC), and thereafter, in August 2007, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  In particular, the most recent VA examination of the 
bilateral lower extremities appears to have occurred 
approximately two years ago in September 2006, and the 
veteran, through his accredited representative, has raised an 
issue as to the thoroughness and adequacy of this 
examination.  See Hearing Transcript at 3.  Although the 
Board recognizes that the veteran submitted a statement by 
his private physician, Dr. T.R.C., in June 2008, who offered 
his opinion that the veteran "has bilateral lower extremity 
neuropathy with resultant weakness and frequent falls," and 
that "his neuropathy is due to severe degenerative disc 
disease of the lumbar spine with nerve impingement," this 
brief opinion consists of two sentences; there are no 
clinical findings or diagnostic test results.  It is not even 
clear from the statement if the veteran was examined.  

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991). Here, the Board finds that Dr.T.R.C. should be 
asked to provide the bases for his conclusion, to include 
examination findings.  Id.

The Board also finds that the veteran must be afforded a VA 
orthopedic/neurological examination, complete with specialty 
testing, to determine whether he currently has a left leg and 
right leg disorder, to include bilateral neuropathy of the 
lower extremities, and if he does, whether such disorders 
were caused or aggravated by his service-connected low back 
disability, to include degenerative disc disease and 
arthritis with a history of a post-operative herniated 
nucleus pulposus (L-4).  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted during the pendency of this appeal.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice- connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.  The veteran must be provided notice of 
this amendment.  

Additionally, the veteran has also indicated that he has 
received treatment outside of the VA system.  See Hearing 
Transcript at 5, 6-7, 8.  The AMC/RO must seek to obtain any 
such outstanding records and associate them with the claims 
file.  38 C.F.R. § 3.159(c)(2) (2007).        
   
Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO should obtain any 
outstanding VA and private treatment 
records identified by the veteran, and 
associate said records with the claims 
file.

4.  The AMC/RO should contact Dr. T.R.C. 
and ask him to provide the bases for his 
conclusions that (a) the veteran has 
bilateral lower extremity neuropathy and 
(b) that his bilateral lower extremity 
neuropathy is due to his severe 
degenerative disc disease of the lumbar 
spine, to include examination and/or 
diagnostic test findings. 

5. Then, the AMC/RO must afford the 
veteran a VA orthopedic/neurological 
examination for the purpose of 
determining whether he currently has a 
left leg and a right leg disorder, to 
include neuropathy of the bilateral lower 
extremities, and if he does, whether it 
was caused or aggravated by his service-
connected low back disability, to include 
degenerative disc disease and arthritis 
of the lumbar spine with a history of a 
post-operative herniated nucleus pulposus 
(L-4).

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current left leg 
disorder, to include neuropathy of 
the left lower extremity, was caused 
or aggravated by his service 
connected service connected low back 
disability, to include degenerative 
disc disease and arthritis of the 
lumbar spine with a history of a 
post-operative herniated nucleus 
pulposus (L-4)?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current right leg 
disorder, to include neuropathy of 
the right lower extremity, was caused 
or aggravated by his service 
connected low back disability, to 
include degenerative disc disease and 
arthritis of the lumbar spine with a 
history of a post-operative herniated 
nucleus pulposus (L-4)?
The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's left leg and right leg 
disorders, to include neuropathy of the 
bilateral lower extremities, were 
aggravated by his service-connected 
service connected low back disability, to 
include degenerative disc disease and 
arthritis of the lumbar spine with a 
history of a post-operative herniated 
nucleus pulposus (L-4), to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disease or 
injury (i.e., the left leg and right leg 
disorders, to include neuropathy of the 
bilateral lower extremities) before the 
onset of aggravation (e.g., slight, 
moderate).

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

5. Thereafter, after completion of any 
other notice or development indicated by 
the state of the record, with 
consideration of all evidence added to 
the record subsequent to the SOC, the 
AMC/RO must readjudicate the veteran's 
claim.  If the claims remain denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).






